Title: To James Madison from John Montgomery, 20 July 1807
From: Montgomery, John
To: Madison, James



Alicante 20th July 1807.

Memorial of John Montgomery Senr. Citizen of the United States of America, at present resident in the City of Alicante Merchant, Viz Representeth to Your Excellency that during Your memorialist residence at Boston for a number of Years in Commerce He had the Honour of Injoying the confidence of the Governor & of All the principl Merchants there  Since that period He has been resident 5 Years in the Commerce of this City during Which time He acquired a Competent Knowlege of the Languages and commerce of the Coast of Barbary locally situated to this Port.
His eligibility for exercising the Functions of Consul of the United States Will further Appear by the honourable Secretary of States letter to him under the 9th April 1798 Assuring Your memorialist that had his memorial been received previous to Mr Willm. Willis Appointment for Consul at the Port of Barcelona that Your memorialist petition Would have been attended to and that He would have received the Commission.  Your memorialist is further recommended to Goverment for a Consular Office by the Honourabl Charles Pinckney Certification in the Year 1803 Which letters and recommendation Will doubtless Appear in the Journals of Congress
Tunis being now Vacant Your Memorialist solicits the honour of being Appointed Consul for the United States At that port or Constantinople Which office He Will endeavour to fill With the dignity it merits And Who has the Honour to subscribe himself Your Excellys Most Obt Huml Servt.

John Montgomery

